UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

EZCKHoM JACQUES,
Plainri]j€ Civil No. 3;12-Cv-1798 (JBA)
v.

OFFICER WlLLlAl\/IS,
Defendant. December 4, 2018

 

 

RULING ON DEFENDANT’S MOTION FOR SUMMARY ]UDGMENT

Plaintiff Ezckholm ]acques (“Plaintiff”) files this lawsuit against Correctional Officer
Williams (“Defendant”), claiming that Defendant sexually assaulted him While Plaintiff Was
housed at the NeW Haven County Correctional Center on December 23, 2010. The Court has
construed Plaintiff s action as bringing Eighth Amendment claims for excessive force and
deliberate indifference, as Well as state laW claims of intentional infliction of emotional distress,
assault, and battery. Defendant now moves for summary judgment (Mot. Summ. ]. [Doc. # 49]),
arguing that Plaintiff lacks any record evidence that could establish that Defendant Was correctly
identified as Plaintiff s assailant.

I. Background

A. Undisputed Facts

On December 23, 2010, Plaintiff assaulted a Connecticut Department of Corrections
(“DOC”) officer at the NeW Haven Corrections Center (“New Haven CC”) in the throes of a manic
episode. (Parties’ L.R. Stmts. [Doc. ## 49-2, 56] j 1; Compl. [Doc. # 1] g 1.) This incident began at
the beginning of the prison’s second shift of the day, either around or shortly before 4:11 p.m. (L.R.
Stmts. j 3.) Plaintiff resisted DC)C staff` s efforts to secure him, resulting in Plaintiff being forcibly

removed from the housing unit and taken first to the FoXtrot Housing Unit dayroom, then to the

Medical Unit, and then to a different DC)C facility_Northern Correctional Institute. (Id. jj 4-5;
Attach. 1 (lncident Report) to EX. 2 to Def.’s Mem. Supp. l\/lot. Summ. ]. [Doc. # 49-1] at 3.) The
Connecticut state police charged Plaintiff with assault on a public safety officer, breach of the
peace, interfering with a police officer, and failure to submit to fingerprinting; Plaintiff pled guilty
to Assault of Public Safety personnel and received a prison sentence of three years and five years
of special parole. (L.R. Stmts. jj 6-7.)

On March 7, 2012, New Haven CC received an “administrative remedy form” filed by
Plaintiff alleging that New Haven CC staff had sexually assaulted him during the lncident. (Id. g
8.) DOC authorized a Security Division investigation, which concluded that Plaintiff s allegations
of sexual assault were unfounded (Id. g 9.)

Defendant Williams was assigned to the New Haven CC from December 1999 to ]une 2017
and, at the time of the lncident, as a correctional officer working the first shift. (Id. 55 12-13.) The
first shift hours are from 7:45 a.m. to 4:00 p.m. (Id. j 14.) The second shift officers have roll call at
3:45 pm and relieve the first shift staff at some point between 3:50 and 4:00, depending on how
long roll call takes. (Id. g 15.) A correctional officer who stayed at work for more than one-to-two
minutes after the end of his shift could put in for overtime in 15-minute increments. (Id. g 17.)
Defendant worked the first shift on the day of the Incident, and Defendant did not seek any
overtime on the day of the lncident. (Id. jj 19, 21.)

B. Plaintiff’ s Affidavit1

 

1 Plaintiff filed this action as a self-represented prisoner. (See Compl. at 1.) The Court
subsequently appointed pro bono counsel to represent him. (Order of Appointment of Counsel
and Scheduling Order [Doc. # 35].)

Plaintiff avers that during the lncident, the corrections staff escorted him to the FoXtrot
Housing Unit Dayroom. (EX. 1 (Affidavit of Ezchholm ]acques) to Mem. Opp’n Mot. Summ. ].
[Doc. # 55-1] j 7.) While in the dayroom, Plaintiff states that the staff placed a kitchen hat over
his head to prevent him from spitting on them, even though Plaintiff denied that he had been
spitting. (Id. g 8.) Plaintiff further avers that an officer turned a hand-held video camera on, stated
for the recording that the officer was signing on, and asked Plaintiff to state his name and inmate
number for the camera, which he did (Id. j 9.) At no time contemporaneously did the correctional
officer say that he was unable to record for any reason, and Plaintiff believed that he continued to
video record the events as they unfolded (Id.)

While the video was running, Plaintiff claims that he was asked by the corrections officer
in charge what happened in the cell block, and that Plaintiff replied that he did not know what
happened (Id. j 10.) Plaintiff maintains that he then heard snickering from the corrections officers
behind him and the sound of zippers unzipping. (Id. jj 11-12.) Plaintiff looked to his right and
saw a black man’s penis, which he deduced to be Defendant’s because Defendant was the only
black officer that Plaintiff saw in the room at the time. (Id. g 12.) Plaintiff alleges that he felt
something hitting his back and screamed for Defendant to “get [his] penis off [Plaintiffs] back.’7
(Id. g 13.)

Plaintiff states that the officer in charge then ordered: “[Plaintiff’s] not being compliant,
spray him boys[,]” and an officer then sprayed Plaintiff with what Plaintiff believed to be a lemon-
scented cleaner, based on the smell of the substance and the fact that it sounded as if it was sprayed
from a spray pump bottle, as opposed to the aerosol can from which mace would have been
sprayed. (Id. jj 14-15.) Plaintiff asserts that the officers then jumped on him and he lost

consciousness, later waking in four point restraints in a bed in the medical unit. (Id. g 16.)

3

Plaintiff has reviewed the video recordings of portions of the incident that were made
available to him and used in the creation of the incident report, and explains that “[t]he beginning
of the incident, where 1 was sexually assaulted and sprayed with lemon scented cleaner, is not
included on the video provided” (Id. g 19.) “At the beginning of the video, a Corrections Officer
is heard on the audio of the video saying ‘Officer Tracey, resigning on, 4:20, December 23, 2010,

)))

Bravo Unit, sorry Foxtrot center day room. (Id.) Officer Tracey “does not say my name or inmate
number on the audio of the video recording.” (Id.) At oral argument, Defendant did not dispute
Plaintiff s characterization of this portion of the video.

II. Defendant’s Motion for Summary ]udgment

A. Legal Standard

Summary judgment is appropriate where, “resolv[ing] all ambiguities and draw[ing] all
permissible factual inferences in favor of the party against whom summary judgment is sought,”
Holcomb v. long Coll., 521 F.3d 130, 137 (2d Cir. 2008), “the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law,” Fed R.
Civ. P. 56(a). “A dispute regarding a material fact is genuine if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Williams v. Utica Coll. of Syracu$e Univ., 453
F.3d 112, 116 (2d Cir. 2006) (quotation marks omitted). “The substantive law governing the case
will identify those facts that are material, and ‘[o]nly disputes over facts that might affect the
outcome of the suit under the governing law will properly preclude the entry of summary
judgment.”’ Bouboulis v. Tmnsp. Workers Union ofAm., 442 F.3d 55, 59 (2d Cir. 2006) (quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). When considering a motion for
summary judgment, the Court may consider depositions, documents, affidavits, interrogatory

answers, and other exhibits in the record Fed R. Civ. P. 56(c).

4

B. Excessive Force

Defendant asserts that summary judgment should be granted in his favor because the
record shows there to be no genuine issue of material fact that Defendant was not present at the
New Haven CC at the time of the lncident, and thus Defendant was not personally involved in any
constitutional violations. (Def.’s l\/lem. Supp. Mot. Summ. ]. at 6-7.) In order to recover damages
for a violation of constitutional rights under 42 U.S.C. § 1983, a plaintiff must show the personal
involvement of the defendant in the alleged constitutional deprivation as a prerequisite johnson v.
Newburgh Enlarged School Dz'strict, 239 F.3d 246, 254 (2d Cir. 2001) (citing Colon v. Coughlin, 58
F.3d 865, 873 (2d Cir. 1995)); see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious
liability is inapplicable to Biven$ and § 1983 suits, a plaintiff must plead that each Government-
official defendant, through the official’s own individual actions, has violated the Constitution.”).

In support of his position that he could not have had personal involvement, Defendant
proffers his affidavit, his timesheet, his payroll record the “West Dorm logbook,” and the first page
of the Incident Report, which lists the staff members present during the Incident, to show that
there is no credible evidence to establish that Defendant was ever present during the lncident.
(Def.’s Mem. Supp. Mot. Summ. ]. at 7 .) Defendant states in his sworn affidavit that he was not
personally involved in the lncident. (Ex. 1 (Affidavit of Defendant Troy Williams) to Def.’s Mem.
Supp. Mot. Summ. ]. [Doc. # 49-3] g 15.)

Upon contextual analysis, this evidence falls short of being dispositive. With regard to his
location, Defendant states that he “would have exited the building by 4:00 [p.m.]” and that he
“would not have even been inside the building when [the lncident] occurred.” (Williams Aff. jj
10, 15.) As Plaintiff correctly notes, this does not definitively state that Defendant did, in fact, exit

the building at 4:00 p.m., before the lncident occurred at 4:11 p.m. (Mem. Opp’n Mot. Summ. ].

5

[Doc. # 55] at 7.) A mere assertion that Defendant “would have left” at 4:00 p.m., without any
corroborative facts showing this must be true, fails to show that there is no genuine issue of
material fact as to whether Defendant actually did leave at 4:00 p.m.

Similarly, Defendant proffers his timesheet (Attach. 1 to Ex. 1 to Def.’s Mem. Supp. Mot.
Summ. ].) and payroll record (Attach. 3 to Ex. 1 to id.) each showing that he did not receive
overtime pay on the day of the Incident. Defendant asserts that these documents show that he was
not at New Haven CC at the time of the Incident. (Def.’s Mem. Supp. Mot. Summ. ]. at 6-7.) But
as Plaintiff notes, these records merely show that Defendant was not being paid for being at New
Haven CC at the time of the lncident, while not speaking to Defendant’s actual location at the time
in issue. (Mem. Opp. Mot. Summ. ]. at 7.) Moreover, a reasonable jury might conclude that if
Defendant had committed the alleged sexual assault, he would have been unlikely to put in for
overtime.

Because all inferences must be construed in the Plaintiff’s favor, and in the absence of any
evidence showing the procedure by which New Haven CC employees sign out at the end of the
shift and the DOC policy or regulation controlling what they are required to do immediately
thereafter, it is not pure speculation that Defendant remained on at New Haven CC at the outset
of the lncident even though he was not paid for the time, and a reasonable factfinder is not required
to infer that Defendant was out of the building before the lncident based on the lack of overtime
pay alone.

The logbook_which Defendant cites as support for his position that he was not in the New
Haven CC after 4:00 p.m._similarly says nothing conclusive about Defendant’s location at that
time. lt appears to show that the second shift individuals signed in at 4:00 p.m. (Attach. 2 to Ex. 1
to Def.’s Mem. Supp. Mot. Summ. ].) This says nothing about Defendant’s location, No official

6

policy statement or affidavit is offered stating in essence that the second shift could not sign in
until the first shift officers had left the facility. Thus, Defendant’s assertion that the fact that the
second shift signing in meant that the first shift had left lacks corroborative evidentiary foundation
in the record

The Incident Report does support Defendant’s allegation that he was not present during
the lncident, in that it lists the names of staff members present, and Defendant’s name is not among
those listed (Attach. 1 (Incident Report) to Ex. 2 to Def.’s Mem. Supp. Mot. Summ. ]. at 1.) Each

77 a

of the responding officers is labeled as “Reporting Employee, Responding Employee,” or
“Responding Supervisor.” (Id.) lf Defendant had been there in an unofficial capacity, he would not
have fit in any of these categories and presumably would not have been listed. As noted in the
Supervisor’s supplemental report, the beginning of the lncident was not videotaped (id. at 4),
which would have definitively established whether Defendant was or was not present in any
capacity during this initial period. No affidavit of any responding officer or other witness is offered
to clarify definitely that Defendant was never present during the unrecorded portion of the events.

Nonetheless, given Defendant’s affirmative statement in his affidavit that he was not
personally involved during the lncident, combined with the accompanying documentary evidence
consistent with his assertion, Defendant has met his initial burden of production under Rule 56(a),
and the burden of proof shifts to Plaintiff.

An affidavit used to oppose a motion must be made on “personal knowledge.” Fed R. Civ.
P. 56(c) (4). Plaintiff asserts in his affidavit that he saw a black man’s penis to his right and that he

knew this to be Defendant’s because “[Defendant] was the only black officer [Plaintiff] saw in the

room at the time.” (]acques Aff. j 12.)

Defendant does not dispute the evidence that the first few minutes of Plaintiff’ s detention
in the dayroom were not recorded although a videographer officer was present to do so. (See
Incident Report at 4 (“the start of the incident in Bravo Unit was not recorded due to a dead
battery.”).) Plaintiff asserts that the DOC’s failure to properly record and/or maintain the
recording of this portion of the events “is sufficient grounds alone” to enough to deny Defendant’s
motion, citing to Alston v. Pafami in support of this proposition. (l\/lem. Opp. Mot. Summ. ]. at 10
(emphasis added).) Alston does not stand for quite so broad a principle. ln that case, the court held
that where there was an affidavit stating that the police used excessive force, and no video evidence
contradicting that affidavit, the plaintiff raised a genuine dispute of material fact. See Al$ton v.
Pafami, No. 3:09-CV-01978 (VAB), 2016 WL 81785, at *6 (D. Conn. ]an. 7, 2016) (citing Scott v.
Harris, 550 U.S. 372, 380 (2007)), clarified on denial of reconsideration, No. 3:09-CV-01978
(VAB), 2016 WL 447423 (D. Conn. Feb. 4, 2016). Notwithstanding Plaintiff s overly generous
reading of Alston, this case like Alston involves an alleged assault, about which Plaintiff is prepared
to testify, and which Defendant denies occurred but which Defendant has not shown could not
have happened through video evidence or any other dispositive evidence of record

In sum, the Court is faced with two dueling sworn affidavits, both made on the basis of
personal knowledge, claiming contradictorily that the Defendant was not present and that the
Defendant was present at the place and time of the alleged sexual assault. While the additional
record evidence cited by Defendant does not contradict his own affidavit, neither does it
definitively answer the question of where he was at the time of the alleged assault or why he could
not have been where Plaintiff places him.

“lf reasonable minds could differ as to the import of the evidence and ‘[i]f . . . there is

any evidence in the record from any source from which a reasonable inference in the [nonmoving

8

party’s] favor may be drawn, the moving party simply cannot obtain a summary judgment.’” R.B.
Ventare$, Ltd. 112 F.3d at 59 (alterations in original). Thus, the determination of whether
Defendant was correctly identified by Plaintiff as being in the room at the time of the assault and
as being Plaintiff s assailant requires weighing the credibility of each party’s testimony, together
with the additional proffered evidence. This factual determination cannot be made by the Court
in the context of a motion for summary judgment and must instead be made by a factfinder at trial.
Because a reasonable jury could choose to credit either Plaintiff s or Defendant’s testimony in the
context of the rest of the evidence, there is a genuine dispute of material fact as to whether
Defendant was present and sexually assaulted Plaintiff, and therefore Defendant’s l\/lotion for
Summary judgment is denied Because Plaintiff s federal claims survive, the Court will retain
supplemental jurisdiction over Plaintiff s state law claims, which are based on the same factual
allegations.

III. Conclusion

For the reasons set forth above, the Court DENIES Defendant’s Motion for Summary
]udgment.

IT IS SO ORDERED.

/s/
janet Bond Arterton, U.S.D.].

Dated at New Haven, Connecticut this 4th day of December 2018.

